Case 1:20-cv-02310-GLR Document 18-9 Filed 09/03/20 Page 1 of 2




          Exhibit 6
           Case 1:20-cv-02310-GLR Document 18-9 Filed 09/03/20 Page 2 of 2

State Board of Education                                                                       Richard Corcoran
                                                                                               Commissioner of Education
Andy Tuck, Chair
Marva Johnson, Vice Chair
Members
Ben Gibson
Tom Grady
Michael Olenick
Ryan Petty
Joe York


MEMORANDUM

TO:                School District Superintendents

FROM:              Jacob Oliva, Chancellor of Public Schools

                   Suzanne Pridgeon, Deputy Commissioner of Finance and Operations

                   Dakeyan Graham, Executive Director, Office of Independent Education and
                   Parental Choice

DATE:              August 25, 2020

SUBJECT: Equitable Services Update

Some of you have asked about a preliminary injunction that was entered by a federal court in the
State of Washington that addresses issues brought by the State of Washington pertaining to the
U.S. Department of Education’s implementation of the equitable services requirements under the
Coronavirus Aid, Relief, and Economic Security (CARES) Act. Specifically, the State of
Washington challenged the U.S. Department of Education’s Interim Final Rule.

The federal court issued an injunction that impacts only Washington State. The injunction does
not impact Florida, nor does it impact any other state.

If we receive future guidance regarding the Interim Final Rule issued by the U.S. Department of
Education, we will let you know. In the meantime, we are still obligated to continue abiding by
the Interim Final Rule. And furthermore, please remember that this program is intended for
emergency relief; therefore, no delay in provision of services is authorized.


JO/SP/DG

cc:      School District Finance Officers
         School District Non-Public School Contacts




                                                     www.fldoe.org
                            325 W. Gaines Street | Tallahassee, FL 32399-0400 | 850-245-0505
